Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 22, 2022

The Court of Appeals hereby passes the following order:

A22A1478. GREESHA PATEL v. CITY OF ATLANTA.

      Pursuant to Court of Appeals Rule 23 (a), “Appellant’s brief shall be filed
within 20 days after the appeal is docketed. Failure to file within that time, unless
extended upon motion for good cause shown, may result in the dismissal of the
appeal.” This appeal was docketed on May 18, 2022, and Appellant has filed neither
a request for extension nor a brief. For this reason, Appellee’s motion to dismiss this
appeal for failure to file an appellate brief is hereby GRANTED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/22/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.